MANDATE

                                 Court of Appeals
                            First District of Texas

                                  NO. 01-12-01175-CR

                       MARK STEVEN RASCOE, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the County Criminal Court at Law No. 10 of Harris County. (Tr. Ct. No.
                                    1834994).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 10 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 16th day of June 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the judgment signed by the
             trial court on November 29, 2012. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered June 16, 2015.

              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Jennings.



       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 28, 2015
Date                                                CHRISTOPHER A. PRINE
                                                     CLERK OF THE COURT